DETAILED ACTION
This Office action is in response to the application filed on January 12, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2021 and November 02, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on January 12, 2021.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (U.S. Pub. No. 2016/0036340 A1).

In re claim 1, Kikuchi discloses (Fig. 2) a detection circuit (comprising R1, R2 and Feedback IC 400) for a switching converter (100), wherein: 
a) the detection circuit is coupled in parallel with an output capacitor (C1) of the switching converter (100), and is configured to provide a detection branch coupled in parallel with the output capacitor during a first period of a switching cycle, in order to detect an output voltage of the switching converter (Para. 0054-0067); and 
b) an output voltage detection signal (Vs) is generated according to the detected output voltage during a second period of the switching cycle (Para. 0054-0067).

In re claim 2, Kikuchi discloses (Fig. 2) wherein a first terminal (reference voltage terminal) of the detection branch is coupled to a reference voltage (Vref), and the output voltage detection signal (Vs) is generated at a second terminal (VO) of the detection branch during the second period.

In re claim 3, Kikuchi discloses (Fig. 2) wherein the first terminal of the detection branch is coupled to a reference ground of the switching converter (the reference voltage terminal of Fig. 2 is coupled to ground).

In re claim 10, Kikuchi discloses (Fig. 2) a switching converter (100), comprising the detection circuit of claim 1 (See the rejection of claim 1 as explained above), and further comprising: a) a power stage circuit (200) configured to convert an input voltage in to an output voltage (Para. 0054-0067); b) a voltage divider circuit (comprising R1 and R2) having an input terminal coupled to the detection circuit, and being configured to receive the output voltage detection signal to obtain a sampling value (Vs) of the output voltage detection signal; and c) an integrated circuit (Feedback IC 400) having an input terminal coupled to an output terminal of the voltage divider for receiving the sampling value of the output voltage detection signal, and being configured to generate a corresponding control signal to control a state of the power stage circuit according to the sampling value of the output voltage detection signal (Para. 0054-0067).

In re claim 11, Kikuchi discloses (Fig. 2) wherein the integrated circuit (Feedback IC) comprises a driving circuit (202) configured to generate a driving signal (output signal of 202 that’s being applied at the gate of M1) according to the sampling value of the output voltage detection signal, in order to control a switching state of a power switch in the power stage circuit to adjust a duty cycle of the power switch (Para. 0054-0067).

In re claim 12, Kikuchi discloses (Fig. 2) wherein the integrated circuit (Feedback IC 400) comprises a protection circuit (420) configured to control an operation state of the power stage circuit (200) to realize overvoltage or overcurrent protection according to the sampling value of the output voltage detection signal (Para. 0062-0065).

Claims 1, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al. (U.S. Pub. No. 2021/0036621 A1).

In re claim 1, Perry discloses (Fig. 1) a detection circuit (130) for a switching converter (100), wherein: 
a) the detection circuit is coupled in parallel with an output capacitor of the switching converter (the voltage detection circuit 130 is magnetically coupled in parallel with output capacitor 185 through transformer 165), and is configured to provide a detection branch coupled in parallel with the output capacitor during a first period of a switching cycle, in order to detect an output voltage of the switching converter (Para. 0026-0032); and 
b) an output voltage detection signal is generated according to the detected output voltage during a second period of the switching cycle (Para. 0026-0032).

In re claim 4, Perry discloses (Fig. 1) wherein during the first period: a) the output capacitor is configured to provide a first current path (current path for current 150 of transformer 165) for a magnetic element (165) of the switching converter; b) the detection branch is configured to provide a second current path (current path for current 140 of transformer 165) for the magnetic element (165); and c) voltages at terminals of the first and second current paths are equal (Para. 0026-0032).

In re claim 9, Perry discloses (Fig. 1) wherein the magnetic element (165) comprises a primary winding (170) and at least one secondary winding (175), and the detection circuit (130) is coupled in parallel with two terminals of the primary winding (170).

Claims 1, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (U.S. Pub. 2007/0241727 A1).

In re claim 1, Luo discloses (Fig. 3) a detection circuit (comprising 312, 314, 320 and 322) for a switching converter (180), wherein: 
a) the detection circuit is coupled in parallel with an output capacitor of the switching converter (the detection circuit is coupled in parallel with output capacitor 316), and is configured to provide a detection branch (branch formed by the detection circuit) coupled in parallel with the output capacitor during a first period of a switching cycle, in order to detect an output voltage of the switching converter (Para. 0015-0020); and 
b) an output voltage detection signal (Vc(s)) is generated according to the detected output voltage during a second period of the switching cycle (Para. 0015-0020).

In re claim 5, Luo discloses (Fig. 3) wherein the detection branch comprises an energy storage capacitor (312) configured to obtain a voltage across the output capacitor (316) when the detection branch is conductive during the first period (Para. 0015-0020), and the output capacitor is coupled in parallel with an output terminal of the switching converter (output capacitor 316 is coupled in parallel with the output terminal of converter 180).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 6, the prior art of record fails to disclose or suggest “wherein the detection circuit comprises: a) an energy storage capacitor having a first terminal coupled to a common node between a first terminal of an magnetic element and a power switch of the switching converter; and b) a unidirectional conducting element having a first terminal coupled to a second terminal of the energy storage capacitor, and a second terminal coupled to a second terminal of the magnetic element” in combination with other limitations of the claim. Claims 7-8 depend directly or indirectly from claim 6 and are, therefore, also objected at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838